Opinion by
Judge DiSalle,
This is an appeal from an order of the Court of Common Pleas of Luzerne County in an eminent domain case involving the taking of premises owned by Forty Fort VFW Post No. 8595 Home Association (Association), and located at 1272 Wyoming Avenue in the Borough of Forty Fort. The lower court awarded the Association $6,825.70 in dislocation damages and $500.00 for actual reasonable expenses incurred in searching for a replacement business. We affirm on the basis of the able opinion of Judge Podcast, dated March 7, 1978, which can be found at No. 6297 of 1975, of the Court of Common Pleas of Luzerne County.
Order
And Now, this 24th day of September, 1979, the order of the Court of Common Pleas of Luzerne County, dated March 7, 1978, is hereby affirmed.